Citation Nr: 1111457	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

In August 2009, the Board reopened and remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a lung disability, to include COPD and chronic bronchitis.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of the Veteran's claim.

As noted above, in August 2009, the Board remanded the Veteran's claim for further development, to include so that he could be afforded a VA examination relating to his claim.  Pursuant to the Board's remand directive, the Veteran was afforded a January 2010 VA examination.  The Board notes that, on the one hand, the January 2010 VA examiner opined that the Veteran had chronic bronchitis related to a long history of smoking cigarettes.  At the same time, however, the VA examiner also noted in his opinion that the Veteran has had a chronic cough "since discharge," and he also added to his etiological opinion that it was "possible" that the Veteran's episode of pneumonia in service was related to his chronic bronchitis and that the pneumonia worsened that condition.

In this regard, the Board notes that, for claims filed after June 9, 1998, such as the claim considered herein, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2010).  On the other hand, service connection is not prohibited "for disability or death from a disease which is otherwise shown to have been incurred or aggravated in active military, naval, or air service." 38 U.S.C.A. § 1103(b).  The legislative history of 38 U.S.C.A. § 1103(b) shows the intent to permit claims where the claimed disability manifests while on active duty, even if the claim is based on tobacco use.  See 66 Fed.Reg. 18197 (April 6, 2001).  Such history would also suggest that service connection would be permissible if a disability resulting from tobacco use was permanently aggravated by service.  The language "otherwise shown" is defined as meaning that the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or that the disability became manifest during service.  See 38 C.F.R. § 3.303(b) (2009).

In light of the above, the Board finds that the January 2010 VA examination report is not sufficient upon which to base a decision on the Veteran's claim, and a remand is necessary to obtain a VA medical opinion to clarify whether any current lung disorder had its onset in service or is otherwise related to service, to include as a consequence of aggravation therein.

Accordingly, the case is REMANDED for the following action:

1.  Ask the same examiner who prepared the January 2010 VA examination report to review the claims file, including this remand and the private treatment records recently submitted by the Veteran, and to please identify each of the Veteran's current lung disorders and clarify whether each disorder identified had its onset in service or is otherwise related to service.  

Also, please ask the examiner to specifically address whether the Veteran currently has chronic bronchitis, and, the likelihood that such disability underwent a worsening during service, or was otherwise aggravated by service, to include as a consequence of his in-service bout of pneumonia.

Also, please clarify the relationship between such chronic bronchitis and any current chronic obstructive pulmonary disease (COPD) identified.  If no COPD is identified on examination, please attempt to reconcile such finding with the recent treatment records reflecting diagnosed COPD.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the VA examiner who provided the January 2010 VA examination report is unavailable, schedule the Veteran for a new VA examination relating to his claim for service connection for a lung disability, to include COPD and chronic bronchitis.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


